
	
		II
		109th CONGRESS
		2d Session
		S. 3626
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  estate tax relief and reform, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Estate Tax Relief and Reform Act
			 of 2006.
		2.Estate tax relief and
			 reform after 2009
			(a)Exclusion
			 equivalent of unified credit equal to $5,000,000Subsection (c)
			 of section 2010 of the Internal Revenue Code of 1986 (relating to unified
			 credit against estate tax) is amended to read as follows:
				
					(c)Applicable
				credit amount
						(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under
				section 2001(c) if the amount with respect to which such tentative tax is to be
				computed were equal to the applicable exclusion amount.
						(2)Applicable
				exclusion amount
							(A)In
				generalFor purposes of this subsection, the applicable exclusion
				amount is $5,000,000, reduced (but not below zero) by an amount equal to 5
				percent of so much of the amount with respect to which the tentative tax is to
				be computed as exceeds $100,000,000.
							(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the $5,000,000 amount in subparagraph (A) shall be increased by an
				amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
			(b)Flat estate and
			 gift tax ratesSubsection (c) of section 2001 of the Internal
			 Revenue Code of 1986 (relating to imposition and rate of tax) is amended to
			 read as follows:
				
					(c)Tentative
				taxThe tentative tax is 35 percent of the amount with respect to
				which the tentative tax is to be
				computed.
					.
			(c)Increase in
			 aggregate reduction in fair market value allowed under special use
			 valuationSection 2032A(a) of the Internal Revenue Code of 1986
			 (relating to value based on use under which property qualifies) is
			 amended—
				(1)by striking
			 $750,000 each place it appears and inserting
			 $5,000,000,
				(2)by striking
			 after 1998 in paragraph (3) and inserting after
			 2010, and
				(3)by striking
			 1997 in paragraph (3)(B) and inserting
			 2009.
				(d)Tax deduction
			 for family-owned business interests
				(1)In
			 generalSection 2057(a) of the Internal Revenue Code of 1986
			 (relating to deduction for family-owned business interests) is amended—
					(A)by striking
			 $675,000 in paragraph (2) and inserting
			 $2,500,000, and
					(B)by striking
			 paragraph (3).
					(2)Permanent
			 deductionSection 2057 of such Code is amended by striking
			 subsection (j).
				(e)Modifications
			 of estate and gift taxes to reflect differences in unified credit resulting
			 from different tax rates
				(1)Estate
			 tax
					(A)In
			 generalSection 2001(b)(2) of the Internal Revenue Code of 1986
			 (relating to computation of tax) is amended by striking if the
			 provisions of subsection (c) (as in effect at the decedent's death) and
			 inserting if the modifications described in subsection
			 (g).
					(B)ModificationsSection
			 2001 of such Code is amended by adding at the end the following new
			 subsection:
						
							(g)Modifications
				to gift tax payable to reflect different tax ratesFor purposes
				of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax
				under subsection (c) in effect at the decedent's death shall, in lieu of the
				rates of tax in effect at the time of such gifts, be used both to
				compute—
								(1)the tax imposed
				by chapter 12 with respect to such gifts, and
								(2)the credit
				allowed against such tax under section 2505, including in computing—
									(A)the applicable
				credit amount under section 2505(a)(1), and
									(B)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
									For
				purposes of paragraph (2)(A), the applicable credit amount for any calendar
				year before 1998 is the amount which would be determined under section 2010(c)
				if the applicable exclusion amount were the dollar amount under section
				6018(a)(1) for such
				year..
					(2)Gift
			 taxSection 2505(a) of such Code (relating to unified credit
			 against gift tax) is amended by adding at the end the following new flush
			 sentence:
					
						For
				purposes of applying paragraph (2) for any calendar year, the rates of tax in
				effect under section 2502(a)(2) for such calendar year shall, in lieu of the
				rates of tax in effect for preceding calendar periods, be used in determining
				the amounts allowable as a credit under this section for all preceding calendar
				periods..
				(f)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
			(g)Additional
			 modifications to estate tax
				(1)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
					(A)Subtitles A and E
			 of title V.
					(B)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
					(C)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
					The Internal
			 Revenue Code of 1986 shall be applied as if such provisions and amendments had
			 never been enacted.(2)Sunset not to
			 apply to title V of
			 egtrraSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to title V of such Act.
				(3)Repeal of
			 deadwood
					(A)Sections 2011 and
			 2604 of the Internal Revenue Code of 1986 are hereby repealed.
					(B)The table of
			 sections for part II of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2011.
					(C)The table of
			 sections for subchapter A of chapter 13 of such Code is amended by striking the
			 item relating to section 2604.
					
